DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is claiming the benefit of prior-filed application No. 15/398,994 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2004/0073524 by Smith et al. (“Smith”) and U.S. Patent Application Publication 2017/0111713 by Adler et al. (“Adler”).

As for claim 1, Danlogo discloses a water flow measurement system comprising:
a water resistant flow tube (Fig. 1), wherein the flow tube is adapted to connect in line with a water pipe (paragraph [0008]);
a water flow detector (32) wherein the water flow detector translates and converts water flow into units of measurement (paragraph [0008]);
a threaded connector (12a, 12b) at each end of the flow tube in order to connect the flow tube into the main water line of a user;
memory compartment (33) in the form of an SD card slot;
a wireless connection (30) between the flow tube and a network (55), wherein the wireless connection transmits data from the water flow detector (paragraph [0010]);
a user electronic device (51) connected to the network (55), wherein the user electronic device receives the data and performs analysis of the data through a software application stored on the user electronic device ()paragraph [0012]).
Danlogo does not disclose that water flow data is automatically converted into cost data on water utilization
However, Smith discloses water flow data that is automatically converted into cost data on water utilization (paragraph [0013]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the water flow system of Danlogo by converting water flow data into cost data as disclosed by Smith in order to allow a user to see the costs of using water and encourage water conservation (Smith: paragraph [0002]).
Danlogo as modified by Smith does not explicitly disclose that the water flow data is converted within thirty seconds after water is [[usage]] used, in part because Danlogo as modified by Smith does not disclose providing water meter data in real time.
However, Adler discloses providing water meter data in real time (paragraph [0015] and claim 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Danlogo and Smith to provide water meter data in real time as disclosed by Adler because consumers could benefit directly by having accurate and real time information about their water usage (Adler: paragraph [0007]).
Danlogo as modified by Smith and Adler discloses that water flow data is automatically converted into cost data on water utilization (Smith: paragraph [0013]) within thirty seconds after water is [[usage]] used (Smith: step 30 and Adler: paragraph [0015] and claim 1).

As for claim 2, Danlogo as modified by Smith and Adler that the flow tube includes a rechargeable battery (Danlogo: 38) and a battery indicator (Danlogo: 36) with an alarm (Danlogo: 36).

As for claim 3, Danlogo as modified by Smith and Adler an inbuilt mini generator (Danlogo: 31).

As for claim 5, Danlogo as modified by Smith and Adler that the flow tube includes a unique barcode identifier (Danlogo: 40).

As for claim 6, Danlogo as modified by Smith and Adler that the flow tube further includes an interactive screen (Danlogo: 42).

As for claim 8, Danlogo as modified by Smith and Adler discloses that the flow tube (Adler: 20) that automatically transmits data in real time (Adler: paragraph [0015] and claim 1) to a user’s electronic device (Adler: 120).

As for claim 10, Danlogo as modified presently by Smith and Adler discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above) and that the user electronic device includes a software application that enables a barcode scanner (Danlogo: paragraph [0012]), wherein said barcode scanner automatically installs and setups a user’s electronic device when the barcode is scanned (Danlogo: paragraph [0012]).
Danlogo as presently modified by Smith and Adler does not disclose that that the user electronic device includes a software application that automatically converts synced data into monetary value.
However, Smith discloses a user electronic device (44) that includes a software application that automatically converts synced data into monetary value (paragraph [0013]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the water flow system of Danlogo, Smith and Adler by including the software application as disclosed by Smith in order to allow a user to see the costs of using water and encourage water conservation (Smith: paragraph [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0188093 by Danlogo (“Danlogo”) in view of U.S. Patent Application Publication 2004/0073524 by Smith et al. (“Smith”) and U.S. Patent Application Publication 2017/0111713 by Adler et al. (“Adler”) as applied to claim 1, further in view of U.S. Patent Application Publication 2016/0129464 by Frommer (“Frommer”).

As for claim 9, Danlogo as modified by Smith and Adler discloses the water flow measurement system according to claim 1 (see the rejection of claim 1 above) and that the system automatically converts raw water flow data into desirable units of measurement for liquids (Danlogo: paragraph [0008]), stores the converted data in an SD card (Danlogo: paragraphs [0008] and [0012]) and automatically syncs that data to at least one user’s electronic device (Danlogo: paragraph [0012]).
Danlogo does not explicitly disclose that the system comprises inbuilt computer software that performs the functions of the system.
However, Frommer discloses inbuilt computer software that performs functions of a system (paragraph [0059 and [0061]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Danlogo, Smith and Adler to include the inbuilt computer software as disclosed by Frommer in order to provide a specific structure that automates the functions of the water flow measurement system.

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
On page 6 of the Remarks, Applicant notes that Adler states disclosure of water meter data where this data is retrieved from a water meter while the present invention discloses a water resistant flow tube that connects in line with a water pipe.  The examiner notes that Applicant appears to argue against Adler individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 6 of the Remarks, Applicant notes that the present invention allows the user to selectively place the water resistant tube onto a water line for specific water usage, which distinguishes from Smith and Adler.  The examiner notes that Applicant appears to argue against Smith and Adler individually, or at least not in combination with Danlogo.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 6 of the Remarks, Applicant argues that one skilled in the art would not combine the teachings of Adler with the teachings of Smith without the present invention serving as a roadmap.  This appears to mean that the examiner has used improper hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, both Adler and Smith provide reasons for their combination (see the rejection of claim 1 above).
On page 7 of the Remarks, Applicant argues that Frommer teaches away from the present invention.  The examiner respectfully disagrees.  The examiner cannot identify any teaching in Frommer that would discourage the use of the teachings of Frommer with the combination Danlogo, Smith or Adler.   Furthermore, Applicant appears to argue against the bodily incorporation of Frommer with Danlogo, Smith and Adler.  In response to applicant's argument that a device designed for use with a shower head should not be used with a water supply system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On p age 7 of the Remarks, Applicant argues that Item 44 of Smith does not equate to the use of barcoding.  The examiner notes that Applicant appears to argue against Smith individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853